Citation Nr: 1309987	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  03-15 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a left shoulder disorder, and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied, in pertinent part, a claim of service connection for a left shoulder disorder on the grounds of no new and material evidence.  

The Veteran testified before two of the undersigned Veterans Law Judges; first in April 2004, and then in November 2012.  Transcripts of both hearings are in the claims file.  

In February 2013, the Veteran waived, in writing, his right to a hearing before a 3rd Veterans Law Judge.

The issue of service connection for a left shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In September 1971, the RO denied the issue of service connection for a left shoulder disorder; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal, and no new evidence pertinent to the basis of the denial of that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  

2.  Evidence compiled since the September 1971 rating decision denying service connection for a left shoulder disorder relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1971 rating decision denying service connection for a left shoulder disorder is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §3.104 (2012).

2.  Evidence relevant to the claim for service connection for a left shoulder disorder received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this decision, the Board is reopening the claim for service connection for a left shoulder disorder; the only issue resolved in this decision.  As this action is fully favorable to the appellant, no discussion of VA's duty to notify and assist is necessary.

II.  New and material evidence

In a rating decision in September 1971 the RO denied the issue of service connection for a left shoulder disorder on the grounds that a chronic left shoulder disorder was not incurred in or aggravated by service.  After appropriate notice of this decision and of his appeal rights, the Veteran did not appeal, and no evidence pertaining to the issue was either physically or constructively received by VA within one year of the September 1971 rating decision.  The September 1971 rating decision is therefore final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  

Evidence of record at the time of the September 1971 rating decision included service treatment records and the report of an August, 1971, VA examination.

In June 2003 the Veteran filed a claim to reopen.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Evidence added to the record since the September 1971 rating decision includes records of treatment for left shoulder complaints dating from 2001; and a November 2012 statement from a longtime friend and former military comrade, who states that he was with the Veteran when he injured his left shoulder during service, and that the Veteran has constantly complained of left arm pain since service.  

This evidence is new since it was not of record at the time of the prior denial, and material as it raises a reasonable possibility of substantiating the claim for service connection for a left shoulder disorder.  New and material evidence having been presented, the claim is reopened.  


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for a left shoulder disorder is reopened.   


REMAND

Having reopened the claim for service connection for a left shoulder disorder based on new and material evidence, the Board has jurisdiction to review the merits of the claim for service connection de novo, based on the whole record.  Prior to reaching a decision, however, the Board finds that further evidentiary development is warranted.

During his 2004 and 2012 Board hearings the Veteran testified that he injured his left shoulder while lifting and slinging heavy mail bags during service.  He further testified that he has had episodic pain and weakness in his left shoulder since service.  DD-214 confirms a military occupational specialty of Postal Clerk, and service treatment records dated in March 1970 show treatment for left shoulder pain; however, there is no other lay or medical evidence of a left shoulder problem until 2001.  Although a private physician in October, 2012, stated that the Veteran's current left shoulder problem, diagnosed as probable degenerative tear of the left rotator cuff and chronic impingement, was likely related to the incident in service, he did not discuss any post-service evidence dated prior to 2002.  This is significant since VA examinations in 1971 and 1989 relayed no complaints, and found no evidence, of a left shoulder disorder.  Additionally, although the Veteran's friend in 2012 stated that the Veteran has complained of constant left arm pain since service, the Board again notes that there were no complaints regarding the left shoulder during VA examinations in 1971 and 1989.  The evidence of record is thus inadequate for a decision in this matter.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  It is, however, sufficient to prompt additional evidentiary development.  In accordance with McLendon v. Nicholson, the Board finds that the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (providing that the Secretary must provide a VA medical examination when there is competent evidence of a current disability or persistent or recurrent symptoms of a disability, evidence establishing that an event  occurred in service, and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature of the Veteran's left shoulder disorder, and to obtain an opinion as to whether such is related to the Veteran's service.  The claims file should be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  

Following review of the claims file, noting the medical history the Veteran reports, the documented history contained in the file, and examination of the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability) that a current left shoulder disorder was incurred in service or is related to any incident of active duty service.  

A rationale for all opinions proffered must be set forth in the examination report.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

2.  After completion of all of the above and any other development deemed necessary, re-adjudicate the Veteran's claim.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_______________________________             _____________________________
                 STEVEN D. REISS                                               K. A. BANFIELD
              Veterans Law Judge                                           Veterans Law Judge
         Board of Veterans' Appeals                               Board of Veterans' Appeals 


		
	MICHAEL E. KILCOYNE
	Veterans Law Judge
 	Board of Veterans' Appeals

Department of Veterans Affairs


